   Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 1 of 16




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
       v.                                         §   CRIMINAL NO. 3:17-cr-017
                                                  §
DIHLON LEE DAVIS,                                 §
          Defendant.                              §


                                      PLEA AGREEMENT

       The United States of America, by and through Ryan K. Patrick, United States Attorney for

the Southern District of Texas, and Sherri L. Zack, Assistant United States Attorney, and the

defendant, Dihlon Lee Davis ("Defendant"), and Defendant's counsel, pursuant to Rule

ll(c)(l)(A) of the Federal Rules of Criminal Procedure, state that they have entered into an

agreement, the terms and conditions of which are as follows:

                                     Defendant's Agreement

       1.   Defendant agrees to plead guilty to Count 3 of the Indictment.          Count 3 charges

Defendant with Sex Trafficking of Minors, in violation of Title 18, United States Code, Section

1591 (a)(l) and (2) and (b )(2). Defendant, by entering this plea, agrees that he is waiving any right

to have the facts that the law makes essential to the punishment either charged in the indictment,

or proved to a jury or proven beyond a reasonable doubt.

                                        Punishment Range

       2. The statutory maximum penalty for each violation of Title 18, United States Code,

Section 159l(a)(l) and (2) and (b)(2), is imprisonment of not less than 10 years and not more than

Life and a fine of not more than $250,000.        Additionally, Defendant may receive a term of

supervised release after imprisonment of at least 5 years and up to Life. See Title 18, United
   Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 2 of 16




States Code, sections 3559(a)(l), and 3583(b)(2). Defendant acknowledges and understands that

if he should violate the conditions of any period of supervised release which may be imposed as

part of his sentence, then Defendant may be imprisoned for up to Life years, without credit for

time already served on the term of supervised release prior to such violation. See Title 18, United

Stated Code, sections 3559(a)(l), and 3583(e)(3) and (k) . Defendant understands that he cannot

have the imposition or execution of the sentence suspended, nor is he eligible for parole.

                                 Mandatory Special Assessment

       3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after

sentencing, Defendant wi II pay to the Clerk of the United States District Court a special assessment

in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by

cashier's check or money order, payable to the Clerk of the United States District Court, c/o District

Clerk's Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

       4. Pursuant to Title 18, United States Code, Section 3014(a)(3), if the court

Determines that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of

the United States District Court a special assessment in the amount of five thousand dollars

($5000.00) per count of conviction. The payment wil l be by cashier's check or money order,

payable to the Clerk of the United States District Court, c/o District clerk's Office, P.O. Box

61010, Houston, TX 77208, Attention: Finance.

                                   Immigration Consequences

       5. Defendant recognizes that pleading guilty may have consequences with respect to

his/her immigration status. Defendant understands that if he/she is not a citizen of the United

States, by pleading guilty he/she may be removed from the United States, denied citizenship, and


                                                 2
   Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 3 of 16




denied admission to the United States in the future.       Defendant understands that if he is a

naturalized United States citizen, pleading guilty may result in immigration consequences, such as

denaturalization and potential deportation or removal from the United States.           Defendant's

attorney has advised Defendant of the potential immigration consequences resulting from

Defendant's plea of guilty, and Defendant affirms that he/she wants to plead guilty regardless of

any immigration consequences that may result from the guilty plea and conviction.


                           Waiver of Appeal and Collateral Review

       6. Defendant is aware that Title 28, United States Code, section 1291 , and Title 18, United

States Code, section 3742, afford a defendant the right to appeal the conviction and sentence

imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right

to contest or "co llaterally attack" a conviction or sentence after the judgment of conviction and

sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or

"collaterally attack" the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

collateral review in a motion under Title 28, United States Code, section 2255. Defendant's

knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and

sentence includes waiving the right to raise on appeal or on collateral review any argument that

(1) the statute(s) to which the defendant is pleading guilty is unconstitutional and (2) the admitted

conduct does not fall within the scope of the statute(s). In the event Defendant files a notice of

appeal following the imposition of the sentence or later collaterally attacks his conviction or

sentence, the United States will assert its rights under this agreement and seek specific performance

of these waivers.

                                                 3
  Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 4 of 16




       7.   In agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he/she may have received from his/her counsel, the

United States or the Probation Office, is a prediction and not a promise, did not induce his/her

guilty plea, and is not binding on the United States, the Probation Office or the Court. The United

States does not make any promise or representation concerning what sentence the defendant will

receive. Defendant further understands and agrees that the United States Sentencing Guidelines

are "effectively advisory" to the Court.     See United States v. Booker, 543 U.S . 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the Sentencing

Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

       8. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

                                 The United States' Agreements

       9. The United States agrees to each of the following:

       (a)     If Defendant pleads guilty to Count 3 of the indictment and persists in that
       plea through sentencing, and if the Court accepts this plea agreement, the United
       States will move to dismiss any remaining counts of the indictment at the time of
       sentencing;

       (b)     If the Court determines that Defendant qualifies for an adjustment under
       section 3E 1.1 (a) of the United States Sentencing Guidelines, and the offense level
       prior to operation of section 3E 1.1(a) is 16 or greater, the United States will move
       under section 3El.l(b) for an additional one-level reduction because Defendant
       timely notified authorities of his or her intent to plead guilty, thereby permitting the
       United States to avoid preparing for trial and permitting the United States and the
       Court to allocate their resources more efficiently.



                                                  4
   Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 5 of 16




                     Agreement Binding - Southern District of Texas Only

        10. The United States Attorney' s Office for the Southern District of Texas agrees that it

will not further criminally prosecute Defendant in the Southern District of Texas for offenses

arising from conduct charged in the indictment. This plea agreement binds only the United States

Attorney's Office for the Southern District of Texas and Defendant. It does not bind any other

United States Attorney's Office. The United States Attorney's Office for the Southern District of

Texas will bring this plea agreement and the full extent of Defendant's cooperation to the attention

of other prosecuting offices, if requested.



                              United States' on-Waiver of Appeal

       11. The United States reserves the right to carry out its responsibi lities under guidelines

sentencing. Specifically, the United St.ates reserves the right:

       (a)     to bring its version of the facts of this case, including its evidence file and
       any investigative files, to the attention of the Probation Office in connection with
       that office's preparation of a presentence report;

       (b)     to set forth or dispute sentencing factors or facts material to sentencing;

       (c)    to seek resolution of such factors or facts in conference with Defendant's
       counsel and the Probation Office;

       (d)     to file a pleading relating to these issues, in accordance with section 6Al.2
       of the United States Sentencing Guidelines and Title 18, United States Code,
       section 3553(a); and

       (e)     to appeal the sentence imposed or the manner in which it was determined.




                                                 5
   Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 6 of 16




                                    Sentence Determination

       12. Defendant is aware that the sentence wil l be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions of Title 18, United States Code, Section 3553(a).               Defendant nonetheless

acknowledges and agrees that the Court has authority to impose any sentence up to and including

the statutory maximum set for the offense(s) to which Defendant pleads guilty, and that the

sentence to be imposed is within the sole di scretion of the sentencing judge after the Court has

consulted the applicable Sentencing Guidelines.      Defendant understands and agrees that the

parties ' positions regarding the application of the Sentencing Guidelines do not bind the Court and

that the sentence imposed is within the discretion of the sentencing judge. If the Court should

impose any sentence up to the maximum established by statute, or should the Court order any or

all of the sentences imposed to run consecutively, Defendant cannot, for that reason alone,

withdraw a guilty plea, and will remain bound to fulfill all of the obligations under this plea

agreement.

                                         Rights at Trial

       13 . Defendant understands that by entering into this agreement, he surrenders certain

rights as provided in this plea agreement. Defendant understands that the rights of a defendant

include the following:

       (a)    If Defendant persisted in a plea of not guilty to the charges, defendant would
       have the right to a speedy jury trial with the assistance of counsel. The trial may
       be conducted by a judge sitting without a jury if Defendant, the United States, and
       the court al I agree.

       (b)    At a trial , the United States would be required to present witnesses and other
       evidence against Defendant. Defendant would have the opportunity to confront
       those witnesses and his attorney would be allowed to cross-examine them. In turn,

                                                 6
   Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 7 of 16




       Defendant could, but wou ld not be required to, present witnesses and other
       evidence on his own behalf. If the witnesses for Defendant would not appear
       voluntarily, he could require their attendance through the subpoena power of the
       court; and

       (c)     At a trial, Defendant could rely on a privilege against self-incrimination and
       decline to testify, and no inference of gui lt cou ld be drawn from such refusal to
       testify. However, if Defendant desired to do so, he/she co uld testify on his/her
       own behalf.

                                  Factual Basis for Guilty Plea

       14. Defendant is pleading guilty because he is in fact guilty of the charges contained in

Count 3 of the indictment. If this case were to proceed to trial , the United States could prove each

element of the offense beyond a reasonable doubt. The following facts , among others wou ld be

offered to establish Defendant's guilt:

       Defendant, DAVIS , trafficked MV4, a minor, for the purpose of causing her to engage in

commercial sex and profited from recruiting, enticing, harboring, transporting, advertising,

maintaining and patronizing or soliciting her knowing or in reckless disregard of the fact that had

had not attained the age of 18 years.     In regard to MV4 (DOB 7/14/ 1999), the criminal actions

of DAVIS occurred from approximately March l , 2016 and Apri l 30, 2016.


       The investigation into DA VIS started at Manvi l High School. A screen shot of a text

message was circul ated among some of the students. A lvin Independent School District (AISD)

Police Department Officer Juan Limones interviewed Mi nor Witness 1 (MWl) (DOB

12/01/1998) about prostitution related activities. MWl showed Ofc. Limones the screen shot of

some of the text messages.   Ofc. Limones took a picture of the screen shot which showed a text

conversation between a user known as Dillo Davis and an unknown person.         In the texts, the

user Dillo Davis is asking the unidentified party if they want to prostitute. The other party

                                                   7
   Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 8 of 16




responded no. Dillo Davis responded by acknowledging that prostitution is illegal but that they

won ' t get caught and he can keep the unknown person safe. MW] identified Dillo Davis as

Defendant DA VIS.


        Investigators obtained the phone number for DA VIS. The number was researched by

Texas DPS and they were able to obtain subscriber records from Pinger assigning DAVIS '

known number to a subscriber with the username Davis.1.davis. This account was created on

March 3, 2016.


        The investigation revealed Minor Victim 2 (MV2) (DOB - 3/15/1999) was DA VIS '

girlfriend. A state search warrant was obtained for MV2 ' s cell phone. MV2 also provided law

enforcement with the password to unlock the phone. MV2 ' s father identified the phone as

belonging to his daughter. The phone was analyzed by BCSO ID Ofc. Nielson. Forensic

examination of the phone revealed numerous photographs/videos of DAVIS and MV2. A text

dated April 1, 2016, was found in which DAVIS states "I'm saying but whatever I work

tomorrow and juvenile (MV4) wants to work so imam work her down here. " Pictures ofMV4

in bra and panties were found on the phone as well as a text that contained verbiage contained in

a prostitution ad.


        Investigators searched backpage.com and found an advertisement for MV4 dated March

4, 2016. The ad contained the same language that was found in MV2 ' s cell phone.

Additionally, an ad dated March 5, 2016, was found that used DAVIS ' phone number, MV4 ' s

photos, and photos of Minor Victim 5 (MVS) (DOB-1 /30/1999). When interviewed, MYS

stated that sometime in March of 2016, MV2 took pictures of MYS and MV4 in their bra and


                                                8
   Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 9 of 16




panties at a motel in Lake Jackson. Lake Jackson is a city within the jurisdictional limits of the

Southern District of Texas .


       On May 17, 2016, SA Arthur went to the Super 8 Motel in Lake Jackso n after MV2 ' s

phone geo located to that location. The manager informed SA Arthur that DA VIS rented rooms

at the motel on March 4, 5, 1 l(two nights), and 13 , 2016. DAVIS paid cash and used the

address 12006 Banks Run, Pearland, Texas wh ich is the address on his DL. The phone number

associated with the room rental is that associated w ith MV2 ' s phone.


       On May 24, 2016, MV 4 was interviewed at her high school. MV 4 identified herself as

the minor female in the bra and pantie images. Further, MV4 identified MV5 as the other

female in bra and panties. MV 4, MV2, and DA VIS went to the Super 8 Motel in Lake Jackson

approximately 5 times. MV4 stated the girl s engaged in prostitution and specifically indicated

that MV2 participated. MV 4 stated that the girls charged $150.00 for five minutes of sex and

$250.00 for oral sex . MV4 stated DAVIS provided transportation to the motel and provided

drugs to the girls. MV4 made approximately $3000.00 engaging in commercial sex while with

DAVIS.


       In a recorded interview with DA VIS on May 27, 2016, DAVIS stated he rented rooms at

a Super 8 Motel in Clute, Texas, because MV 4 and MV2 were underage. DA VIS indicated that

he drove the girls from their homes to the hotel for the purpose of the girls engaging in

commercial sex. DA VIS stated he received money to pay for gas, drugs and helping.


       DA VIS used the cel l phones and the internet to communicate with the victims, post ads

for commercial sex, and recruit minors. The internet is a means and facility of interstate and

                                                 9
  Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 10 of 16




foreign commerce. Additionally, DA VIS rented rooms in hotels that constitute a means and

facility of interstate commerce for the purpose of commercial sex and/or to harbor and maintain

the minors.

                                   Breach of Plea Agreement

       15. If Defendant should fail in any way to fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant's plea and sentence will stand . If at any time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom , will be used against defendant in any prosecution.

                        Restitution, Forfeiture, and Fines - Generally

       16.    This Plea Agreement is being entered into by the United States on the basis of

Defendant' s express representation that he will make a full and complete disclosure of all assets

over which he exercises direct or indirect control , or in which he has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would effect a transfer of

property in which he has an interest, unless Defendant obtains the prior written permission of the

United States.

       17. Defendant agrees to make complete financial disclosure by truthfully executing a

sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea

agreement. Defendant agrees to authorize the release of all financial information requested by


                                               10
  Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 11 of 16




the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social security

information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant' s complete financial disclosure.

        18. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to

the United States and to assist fully in the collection of restitution and fines , including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents

necessary to effectuate such transfer.    Defendant also agrees to direct any banks which have

custody of his assets to deliver all funds and records of such assets to the United States.

        19. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.

                                              Restitution

       20. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of

conviction. Defendant understands and agrees that the Court will determine the amount of

restitution to fully compensate the victim(s). Defendant agrees that restitution imposed by the

Court will be due and payable immediately and that Defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge

in any manner, including by direct appeal or in a collateral proceeding, the restitution order

imposed by the Court.




                                                  11
  Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 12 of 16




                                             Forfeiture

        21. Defendant stipulates and agrees that the property listed in the Indictment' s Notice of

Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the

forfeiture of that property.

        22. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

       23.    Defendant consents to the order of forfeiture becoming final as to Defendant

immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure

32.2(b)(4)(A).

       24.    Subject to the prov1s10ns of paragraph 7 above, Defendant waives the right to

challenge the forfeiture of property in any manner, including by direct appeal or in a collateral

proceeding.

                                                Fines

       25 . Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburs~ the government for the costs of any
                                                              \




imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by

the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.




                                                 12
   Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 13 of 16




                Notification of the Sex Offender Registration and Notification Act

        26.     Defendant has been advised, and understands, that under the Sex Offender

Registration and Notification Act, a federal law, he must register and keep the registration current

in each of the following jurisdictions: where he resides; where he is an employee; and where he

is a student. The Defendant understands that the requirements for registration include providing

his name, his residence address and the names and addresses of any places where he is or will be

an employee or a student, among other information. The Defendant further understands that the

requirement to keep the registration current includes informing at least one jurisdiction in which

he resides, is an employee, or is a student not later than three (3) business days after any change

of residence, employment, or student status. Defendant has been advised, and understands, that

failure to comply with these obligations subjects him to prosecution for failure to register under

federal law, 18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both.



                                      Complete Agreement

        27. This written plea agreement, consisting of 16 pages, including the attached addendum

of Defendant and his attorney, constitutes the complete plea agreement between the United States,

Defendant, and Defendant' s counsel. No promises or representations have been made by the

United States except as set forth in writing in this plea agreement. Defendant acknowledges that

no threats have been made against him and that he is pleading guilty freely and voluntarily because

he is guilty.




                                                13
  Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 14 of 16




      28. Any modification of this plea agreement must be in writing and signed by all parties.

      Filed at   6q,lve.on>n 'Texas, on            llujc/6 f:t                             '201.9


                                         Qr;;:.Pkl};;Jy
      Subscribed and sworn to before me on   -~/-J~-...{,. ,Jfj
                                                            ___--+--'"Ll
                                                                       ~6..,____.f:
                                                                                  __   ~I _ _ _ _, 20{3.

                                          DAVID J. BRADLEY, Clerk
                                          UNITED STA TES DISTRICT CLERK


                                   By:       ~SJ- ~-✓
                                          Deputy United States District Clerk

APPROVED:

      Ryan K. Patrick
      United States Attorney


By:
      Sherri L. Zack
      Assistant United S
      Southern District o




                                               14
  Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 15 of 16




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 GALVESTON DIVISION

UNITED STATES OF AMERICA                        §
                                                §
       v.                                       §    CRIMINAL NO. 3:17-cr-017
                                                §
DIHLO       LEE DA VIS,                         §
               Defendant.                       §

                            PLEA AGREEMENT -- ADDENDUM



       I have fully explained to Defendant his/her rights with respect to the pending indictment. I

have reviewed the provisions of the United States Sentencing Commission's Guidelines Manual

and Policy Statements and I have fully and carefu ll y exp lained to Defendant the provisions of

those Guidelines w hich may apply in this case.     I have a lso exp la ined to Defendant that the

Sentencing Guidelines are only advisory and the co urt may sentence Defendant up to the maximum

allowed by statute per count of conviction. Further, I have carefully reviewed every part of this

plea agreement with Defendant.     To my knowledge, Defendant's decision to enter into this




                                             Date




       I have consulted wi th my attorney and fully understand all my rights with respect to the

indictment pending against me.   My attorney has fu ll y explai ned, and I understand, all my rights

with respect to the provisions of the United States Sentencing Commission ' s Guidelines Manual

                                               15
  Case 3:17-cr-00017 Document 100 Filed on 08/01/19 in TXSD Page 16 of 16




which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.



~&k                                                 ~- l· 17
                                                    Date




                                               16
